*** NOTE:Case
         Case    1:17-cv-01276-WJM-SKC
                 1:17-cv-01276-WJM-SKC
         IT IS YOUR                              Document
                                                 Document
                    RESPONSIBILITY TO SET THE TIME           200
                                                             199
                                                   IN THE LOWER     Filed
                                                                    Filed
                                                                RIGHT     09/04/19
                                                                          09/04/19
                                                                      CORNER          USDC
                                                                                      USDC
                                                                             OF THIS FORM     Colorado
                                                                                              Colorado
                                                                                          (CHOOSE        Page  1
                                                                                                               1 of
                                                                                                                 of 1
                                                                                                         PageWEDNESDAY,
                                                                                                  ANY TUESDAY,      1   OR
THURSDAY AT 8:30, 9:00 OR 9:30 A.M.) FOR APPEARANCE BEFORE THE CLERK FOR TAXATION.***


AO 133(Rev. 12/09) Bill of Costs
USDC Colo. Version – (Further Rev. (01/01/2019)
                                                                                BILL OF COSTS
                                                                                             DISTRICT
                      United States District Court                                                                          DISTRICT OF COLORADO
                                                                                             DOCKET NO.
The Estate of James Strong, Jr.                                                                              17-cv-1276-WJM-SKC
    v.
                                                                                             MAGISTRATE CASE NO.
Jason Schlenker
            Judgment having been entered in the above entitled action on     August 21, 2019
            against   Plaintiff                                                                         UNIthe clerk is requested to tax the following as costs:
                                                                                                            TED
                                                                                BILL OF COSTS                     STA FILED
                                                                                                                       T
            Fees of the clerk                                                                                  D ENV ES DIS              $
                                                                                                                      ER,      TRI
                                                                                                                  S       COL      CTC
                                                                                                           FRE ept.
                                                                                                       JEF                    O        O
            Fees for service of summons and complaint                                                           Y P.      4, 2 RADO UR$ T
                                                                                                                      COL     019
                                                                                                                           WE
                                                                                                                              LL,
                                                                                                                                  CLE                                          8,838.76
            Fees of the court reporter for all or any part of the transcript necessarily obtained for use in the case                 RK $

            Fees and disbursements for printing                                                                                                             $


            Fees for witnesses (itemized on reverse side)                                                                                                   $                   309.80


            Fees for exemplification and copies of papers necessarily obtained for use in the case                                                          $                  1,620.65


            Docket fees under 28 U.S.C. § 1923                                                                                                              $


            Costs incident to taking of depositions                                                                                                         $


            Costs as shown on Mandate of Court of Appeals                                                                                                   $


            Other costs (Please itemize)                                                                                                                    $                  8,788.13




            Please review and comply with D.C.COLO.LCivR .54.1

            (See Notice section on reverse side)
                                                                                                                             TOTAL             $                           19,557.34      *
                                                                              DECLARATION
               I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the services for which fees
            have been charged were actually and necessarily performed. A copy hereof was this day mailed with postage fully prepaid thereon to:

            Signature of Attorney /s/ Eric M. Ziporin
            Print Name                                                                              Phone Number
                          Eric M. Ziporin                                                                              303/320-0509

            For:           Defendant Jason Schlenker                                                Date               September 4, 2019
                          Name of Claiming Party



Please take notice that I will appear before the Clerk who will tax said costs Date and Time See attached Stipulation Regarding Costs
on the following day and time:
Costs are hereby taxed in the following amount and included in the judgment: Amount Taxed $
                                                                                                                            19,557.34
                                                                                                    (BY) DEPUTY CLERK
CLERK OF COURT                                                                                                             s/ Edward Butler
JEFFREY P. COLWELL                                                                                  DATE:
                                                                                                                            September 4, 2019

*        Clerk's note: Costs awarded pursuant to the parties' Stipulation, attached to the Proposed Bill of
         Costs (Docket No. 199-1).
